                       No. 6:19-cv-00416

                    Andrew PJ Whitaker,
                          Plaintiff,
                             v.
                   Pennie R. Kempt et al.,
                        Defendants.

                Before BARKER , District Judge

                           ORDER

    On this day, the court considered the findings of fact and
recommendation of United States Magistrate Judge K. Nicole
Mitchell concerning the consolidation of this lawsuit with an-
other one filed by plaintiff Andrew Whitaker, styled Whitaker
v. Kempt et al., civil action no. 6:19-cv-00349.
    Having conducted a proceeding in the form and manner
prescribed by 28 U.S.C. § 636(b)(1) and (3), the magistrate
judge recommends that the two lawsuits be consolidated for
all purposes. Plaintiff received a copy of this report on Octo-
ber 1, 2019, but has filed no objections. Plaintiff is therefore
barred from appealing the factual findings and legal conclu-
sions of the magistrate judge which are accepted and adopted
by the district court except upon grounds of plain error.
Douglass v. United Services Automobile Association, 79 F.3d 1415,
1430 (5th Cir. 1996) (en banc).
    Upon review, the court is of the opinion that the findings
of fact and recommendation should be accepted.
   It is accordingly ordered that the findings of fact and rec-
ommendation of the magistrate judge, filed on September 19,
2019, are hereby adopted.
    It is further ordered that the lawsuits styled Whitaker v.
Kempt, et al., civil action no. 6:19-cv-00349 and Whitaker v.
Kempt, et al., civil action no. 6:19-cv-00416, are consolidated
for all purposes into one lawsuit under civil action no. 6:19-
cv-00349. Only one filing fee shall be charged to plaintiff for
this consolidated lawsuit. All further filings in the case shall
be made in civil action no. 6:19-cv-00349. Any motions which
may be pending in civil action no. 6:19-cv-00416 are denied.
                   So ordered by the court on November 21, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
